TANZER, J.,
dissenting.
I dissent because these words of ORS 487.475(1) compel a contrary result:
"* * * A maximum speed limit so set [at 55 miles per hour for fuel conservation] shall not be subject to the provisions of ORS 487.465 [the basic rule], except where a special hazard or condition exists that requires a lower speed for compliance with ORS 487.465. The maximum speed limit shall also not be subject to ORS 487.480, 487.490 or 487.510.”
This language clearly requires that where the fuel conservation speed limit has been imposed, ORS 487.475 is the only speed control statute which regulates speeds over 55 miles per hour and that the basic *399rule statute applies only to speeds under 55 miles per hour. Any other interpretation is judicial legislation. I would therefore reverse the conviction for violation of the basic rule.